DETAILED ACTION
This office action is responsive to communication filed on July 5, 2022.
AFCP 2.0
Applicant’s request for entry of the amendment filed July 5, 2022 under AFCP 2.0 is approved by the Examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  
	“photoelectric conversion unit” in claims 1, 3, 5-9, 11, 12 and 14-23
	“holding unit” in claims 1, 3, 5-9, 11, 12 and 14-23
	“accumulation unit” in claims 1, 3, 5-9, 12 and 14-23
	“generation unit” in claims 15 and 23
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitations are interpreted under 35 USC 112(f) as follows:
	The “photoelectric conversion unit” in claims 1, 3, 5-9, 11, 12 and 14-23 corresponds to a photodiode (paragraph 0032 of US 2020/0329208).
	The “holding unit” in claims 1, 3, 5-9, 11, 12 and 14-23 corresponds to a diffusion capacitor (paragraph 0039 of US 2020/0329208).
	The “accumulation unit” in claims 1, 3, 5-9, 12 and 14-23 corresponds to a diffusion layer (see claim 11, FD of figure 3).
	The “generation unit” in claims 15 and 23 corresponds to the body control unit (102, figure 1, paragraph 0025 of US 2020/0329208).
Allowable Subject Matter
Claims 1, 3, 5-9, 11, 12 and 14-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  

	Consider claim 1, the prior art of record does not teach or reasonably suggest at least a first transfer path that transfers the electric charge generated by the photoelectric conversion unit to the accumulation unit and (ii) that serves as a path that discharges the electric charge from the photoelectric conversion unit in first and third controls; and a second transfer path (i) that transfers the electric charge generated by the photoelectric conversion unit to the accumulation unit via the holding unit and (ii) that serves as a path that discharges the electric charge from the photoelectric conversion unit in a second control; and a controller configured to: execute the first control for causing pixels of the plurality of pixels arranged in the first direction to transfer the electric charges from the photoelectric conversion units to the accumulation units by the first transfer paths; execute the second control for causing the pixels arranged in the first direction to transfer the electric charges from the photoelectric conversion units to the accumulation units by the second transfer paths; and execute the third control for causing the pixels arranged in the first direction and pixels of the plurality of pixels arranged in the second direction to transfer the electric charges from the photoelectric conversion units to the holding units by the second transfer paths, in combination with the other elements recited in claim 1.

	Claims 3, 5-9, 11, 12, 14 and 15 are allowed as depending from an allowed claim 1.

	Consider claim 16, the prior art of record does not teach or reasonably suggest at least a first transfer path that transfers the electric charge generated by the photoelectric conversion unit to the accumulation unit; and a second transfer path that transfers the electric charge generated by the photoelectric conversion unit to the accumulation unit via the holding unit; and a controller configured to: execute a first control for causing pixels of the plurality of pixels arranged in the first direction to transfer the electric charges from the photoelectric conversion units to the accumulation units by the first transfer paths; execute a second control for causing the pixels arranged in the first direction to transfer the electric charges from the photoelectric conversion units to the accumulation units by the second transfer paths; and execute a third control for causing the pixels arranged in the first direction and pixels of the plurality of pixels arranged in the second direction to transfer the electric charges from the photoelectric conversion units to the holding units by the second transfer paths, wherein: the third control is a global electronic shutter mode, and the first control is a rolling shutter mode, in combination with the other elements recited in claim 16.

	Claims 17-23 are allowed as depending from or otherwise requiring all of the limitations of an allowed claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696